Motion for leave to appeal to the Court of Appeals denied. In passing on the motion to confirm the referee’s report and in deciding that the respondent should be disbarred, we did not consider the testimony given by the witnesses Baranda, Vineineri and Granieri, before Mr. Justice Faber, except in so far as it was read in the record before the official referee for the purpose of refreshing the witnesses’ recollection; to which procedure the respondent offered no objection. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ. [See 253 App. Div. 275.]